Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
Response to Amendment
Applicant's amendments, filed December 21, 2020 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed December 21, 2020 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 2, 3, 6, and 7 are cancelled. Claims 11-16 are newly added.	
Claims 11-16 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. Patent Application 20150177867 A1, hereinafter “Chung”) in view of Kim et al. (U.S. Patent Application 20110096005 A1, hereinafter “Kim”) and further in view of Hondo et al. (U.S. Patent Application Publication 20170277306 A1, hereinafter “Hondo”).

Regarding Claim 11 (New), Chung teaches a method for producing a wiring structure of a touch panel (par 0001 touch panel fabrication method) having defined a sensor region therein (Fig 1A par 0016 touch area 102 of the substrate 101) by offset-printing conductive ink on a base (par 0018 silver conductive ink is transferred to the transparent substrate 101 by gravure off-set printing), the method comprising: 
transferring first conductive ink 

transferring second conductive ink 

the second wiring part located outside of the sensor region (par 0023 at least the plurality of frame wires 104 located outside of touch area 102 of the substrate 101), 


However, Chung appears not to expressly teach
transferring first conductive ink from a first blanket to the base,
and another wiring part located outside of the sensor region,
transferring second conductive ink from a second blanket to the base, the second blanket being different from the first blanket.

Multi-step gravure printing is known in the art to use multiple blankets. Kim teaches a similar touch panel fabricated with a similar gravure offset printing method, wherein the method includes 
transferring first conductive ink from a first blanket to the base (Fig 10A first blanket 370a transfers first conductive ink for forming the first wiring part 220a to base 210),
transferring second conductive ink from a second blanket to the base, the second blanket being different from the first blanket (Fig 10C second blanket 370b transfers second conductive ink for forming the second wiring part 230a to base 210).

It would have been obvious to one of ordinary skill in the art to modify the touch panel gravure printing method of Chung to include the first and second blankets of Kim because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel gravure printing method of Chung as modified by the first and second blankets of Okumura can yield a predictable result of printer touch panel structure with a bridge layer, an insulative layer, and an electrode/wiring layer. Thus, a person of ordinary skill would have appreciated including in the touch panel gravure printing method of Chung the ability to use the first and second blankets of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hondo teaches a similar touch panel fabrication method with a first wiring part including a wiring part located in the sensor region (Fig 2 par 0057 at least first wiring layer 32 including a plurality of Y conductive electrode wirings 320 in touch area of the substrate 2) and another wiring part located outside of the sensor region (Fig 2 par 0057 lead-out wires 324 and side portions 320a are outside of touch area of the substrate 2),
and a second wiring part on the base (Fig 3 par 0047,0064 second wiring layer 34 including a plurality of X conductive electrode wirings 340 in touch area of the substrate 2 and a plurality of lead-out wires 344 on substrate 2), the second wiring part located outside of the sensor region (par 0023 at least the plurality of lead-out wires 344 are located outside of the touch area of the substrate 2).
It would have been obvious to one of ordinary skill in the art to modify the touch panel gravure printing method of Chung/Kim as modified to include the electrode side portions outside of the sensor region of Hondo because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel gravure printing method of Chung/Kim modified by the electrode side portions outside of the sensor region of Hondo can yield a predictable result of integrally formed conductor wires, side portions, and the lead-out wires with improved connection reliability (Hondo par 0158). Thus, a person of ordinary skill would have appreciated including in the touch panel gravure printing method of Chung/Kim the ability to use the electrode side portions outside of the sensor region of Hondo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 14 (New), Chung as modified teaches the method according to Claim 11, wherein the transferring of the first conductive ink is performed after the transferring of the second conductive ink (Chung’s method of Fig 3 or Fig 5 allows either order of transferring first and second conductive inks).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. Patent Application 20150177867 A1, hereinafter “Chung”) in view of Kim et al. (U.S. Patent Application 20110096005 A1, hereinafter “Kim”).

Regarding Claim 15 (New), Chung teaches a method for producing a wiring structure (par 0001 touch panel fabrication method) by offset-printing conductive ink on a base (par 0018 silver conductive ink is transferred to the transparent substrate 101 by gravure off-set printing), the method comprising: 
transferring first conductive ink 
transferring second conductive ink 

wherein the first conductive ink is a same as the second conductive ink (par 0018 teaches each wiring layer component may be conductive silver or carbon ink).

However, Chung appears not to expressly teach 
transferring first conductive ink from a first blanket to the base,
transferring second conductive ink from a second blanket to the base, the second blanket being different from the first blanket.

Multi-step gravure printing is known in the art to use multiple blankets. Kim teaches a similar touch panel fabricated with a similar gravure offset printing method, wherein the method includes 
transferring first conductive ink from a first blanket to the base (Fig 10A first blanket 370a transfers first conductive ink for forming the first wiring part 220a to base 210),
transferring second conductive ink from a second blanket to the base, the second blanket being different from the first blanket (Fig 10C second blanket 370b transfers second conductive ink for forming the second wiring part 230a to base 210).

It would have been obvious to one of ordinary skill in the art to modify the touch panel gravure printing method of Chung to include the first and second blankets of Kim because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel gravure printing method of Chung as modified by the first and second blankets of Okumura can yield a predictable result of printer touch panel structure with a bridge layer, an insulative layer, and an electrode/wiring layer. Thus, a person of ordinary skill would have appreciated including in the touch panel gravure printing method of Chung the ability to use the first and second blankets of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 16 (New), Chung as modified teaches the method according to Claim 15, wherein the transferring of the first conductive ink is performed after the transferring of the second conductive ink (Chung’s method of Fig 3 or Fig 5 allows either order of transferring first and second conductive inks).

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12:
While closest prior art Chung (20150177867 A1), Kim (20110096005 A1), and Hondo (20170277306 A1) teach portions of the limitations of Claim 12, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 12, namely "wherein said another wiring part located outside of the sensor region is a coupling part having a mesh structure formed of the conductive wire of the first wiring part, the coupling part connecting both to the wiring part located in the sensor region and to the second wiring part" in combination with all other limitations of the claim and claims on which the claim depends.

Claim 13:
While closest prior art Chung (20150177867 A1), Kim (20110096005 A1), and Hondo (20170277306 A1) teach portions of the limitations of Claim 13, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 13, namely "wherein said another wiring part located outside of the sensor region is a terminal having a mesh structure formed of the conductive wire of the first wiring part, the terminal connecting to the second wiring part, whereby the second wiring part can be connected to an external circuit" in combination with all other limitations of the claim and claims on which the claim depends.

Response to Arguments
Applicant's arguments filed December 21, 2020 which are applicable to currently used references have been fully considered but they are not persuasive. 
Applicant argues that “According to the teaching of KIM, the frame wiring portion and the sensor portion should be printed in the same process (as shown in Figs. 5A - 6B) as long as the same ink is used, and printing the frame wiring portion and the sensor portion in different processes would be commonly avoided because of production efficiency. Therefore, the present invention of independent claim 15 is neither anticipated by nor obvious over KIM.”
In this Office action Kim is cited merely as an example wherein multi-step gravure printing is known in the art to use multiple blankets. The multi-step process of Chung is driven largely by the need to provide an insulation layer between the two electrode layers. Examiner submits that the combination of Chung’s process with a multiple blanket process would have been obvious to one of skill in the art, and meets the limitations of Claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624